United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Yao Liang et al.			:
Application No. 16/869,742			:		Decision on Petitions
Filing Date: May 8, 2020			:				
Attorney Docket No. IU-2019-139-02-US	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed April 25, 2022, requesting the Office withdraw the holding of abandonment.  This is also a decision on the petition under         37 C.F.R. § 1.137(a) filed on the same date, which requests revival of the application.

The petition under 37 C.F.R. § 1.181 is granted.

The petition under 37 C.F.R. § 1.137(a) is dismissed as moot.

The Office issued a Notice of Allowance with an issue fee transmittal form on December 6, 2021.  The notice requires the payment of $600 for the issue fee.  The notice sets a statutory three-month period for reply.

The issue fee transmittal form was returned to the Office on March 4, 2022, without a payment for the issue fee.  The issue fee transmittal states the Office is authorized to charge any necessary fee to a deposit account, but does not identify the deposit account number.  The issue fee is unsigned.

A signed copy of the issue fee transmittal was submitted with a payment of $600 for the issue fee on April 5, 2022.

The Office issued a Notice of Abandonment on April 20, 2022.

In practical terms, the application is not abandoned if the issue fee was paid on or before Monday, March 7, 2022.

MPEP § 1306 states,

Where it is clear that an applicant actually intends to pay the issue fee and required publication fee, but the proper fee payment is not made, for example, an incorrect issue fee amount is supplied, or a PTOL-85B Fee(s) Transmittal form is filed without payment of the issue fee, a general authorization to pay fees or a specific authorization to pay the issue fee, submitted prior to the mailing of a notice of allowance, will be allowed to act as payment of the correct issue fee. 37 CFR 1.311(b). In addition, where the deposit account information is added to the Fee(s) Transmittal form (PTOL-85B), but the check box


authorizing that the deposit account be charged the issue fee is not checked, the deposit account will still be charged the required issue fee and any required publication fee.

The return of the issue fee transmittal form on March 4, 2022, is sufficient to indicate applicant intended to pay the issue fee on March 4, 2022.  A general authorization to charge fees to Deposit Account No. 02-0390 is included in at least one paper filed prior to March 4, 2022.  Therefore, the Office should have charged the issue fee to the deposit account in response to the submission of the issue fee transmittal form on March 4, 2022.

In view of the prior discussion, the holding of abandonment is withdrawn.

The application is not abandoned.  Therefore, the application cannot be revived, and the petition to revive under 37 C.F.R. § 1.137(a) is dismissed as moot.

If desired, applicant may have the petition fee of $1,050 refunded by having the party (individual, law firm, etc.) that paid the fee may file a request for a refund of the fee.  The request may be filed via EFS-Web, mail, or facsimile transmission.1  A copy of this decision must be submitted with the refund request.

The application is being forwarded to the Office of Data Management to have Office records updated to indicate the application is not abandoned and for further processing.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions





    
        
            
    

    
        1 The facsimile number for the Refund Branch of the Office of Finance is 571-273-6500, and the mailing address is Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  Additional information concerning refund requests can be found at the following address on the Office’s website: https://www.uspto.gov/about-us/organizational-offices/office-chief-financial-officer/office-finance/receipts-accounting-1.